IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 MATTHEW SEROTA,                                : No. 48 WM 2021
                                                :
                     Petitioner                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 THE HONORABLE CHRISTINE WARD OF                :
 THE COURT OF COMMON PLEAS OF                   :
 ALLEGHENY COUNTY,                              :
                                                :
                     Respondent                 :


                                        ORDER



PER CURIAM

      AND NOW, this 8th day of December, 2021, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Prohibition and the Application

for Leave to File Reply are DENIED. The Emergency Application for Stay is DISMISSED

as moot. The Prothonotary is DIRECTED to strike the name of the jurist from the caption.